Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 9/2/2022 in response to Office Action of 6/7/2022, is acknowledged and has been entered. Claims 1 and 3-21 are now pending. Claims 1, 7, and 11 are amended. Claims 21 is new. Claim 15-18 remain withdrawn. Claims 1, 3-14 and 19-21 are currently being examined. 
Maintained Rejection 
(new claim, amendments and arguments addressed)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-14, and 19-21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) identifying the presence of circulating tumor cells (CTCs) in a blood sample that express cytokeratin and a prostate-specific marker and determining a cancer diagnosis, and grading the cancer diagnosis. Thus, the claims are directed to the judicial exception of naturally occurring circulating tumor cells as correlated with cancer diagnosis and progression. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring CTCs and the expression of cytokeratin and a prostate-specific marker. The steps of identifying levels of CTCs and the expression of cytokeratin and specific prostate markers in a patient sample are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Ntouroupi et al (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008), Thalgott et al (Detection of circulating tumor cells in different stages of prostate cancer, J Cancer Res Clin Oncol 139, 2013), Stott et al (Isolation and Characterization of Circulating Tumor Cells from Patients with Localized and Metastatic Prostate Cancer, Science Translational Medicine, Vol. 2, 2010), Scher et al (Circulating tumour cells as prognostic markers in progressive, castration-resistant prostate cancer: a reanalysis of IMMC38 trial data, The Lancet, Oncology, Vol. 10, 2009), Bennet et al (The Fas Counterattack In Vivo: Apoptotic Depletion of Tumor-Infiltrating Lymphocytes Associated with Fas Ligand Expression by Human Esophageal Carcinoma, The Journal of Immunology, Vol. 160, 1998), Ihlaseh-Catalano (STEAP1 protein overexpression is an independent marker for biochemical recurrence in prostate carcinoma, Histopathology, Vol 63, 2013), Gomes et al (STEAP1 is overexpressed in prostate cancer and prostatic intraepithelial neoplasia lesions, and it is positively associated with Gleason score, Urologic Oncology: Seminars and Original Investigations, Vol. 32, 2014), and Kumamto et al (Immunohistochemical detection of amelogenin and cytokeratin 19 in epithelial odontogenic tumors, Oral Diseases, Vol. 7, 2001) review known, established, and routine laboratory methods for immunoassays identifying the presence of prostate-specific markers, STEAP1, CD45, and cytokeratin’s, in CTCs, DAPI staining of CTCs using tyramide signal amplification (TSA) and determining cancer diagnosis or progression. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of identifying natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.
Applicant’s Arguments
Applicant argues that the claims are directed to a practical application. The Applicants argue MPEP 2106 and that the 2019 revised patent subject eligibility guidance. The Applicants argue that the claims are not directed to “a law of nature” or a “natural phenomenon”. 
Applicants additionally argue that the claims are limited in a meaningful way by reciting a particular sample obtained from the subject, a particular type of analysis, a composition comprising CTCs, contacting the composition with a plurality of different antibodies and staining the CTCs, a particular set of markers, and a particular way of assessing those markers. 
The arguments have been considered but are not persuasive. Contrary to arguments, the claims do recite a law of nature or natural phenomenon. The claims are directed to the judicial exception of naturally occurring circulating tumor cells as correlated with cancer diagnosis and progression. 
The particular steps of the claims argued by Applicants are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. Examiner pointed to evidence that these methods and reagents are known and routine in the prior art for identifying levels of CTCs and the expression of cytokeratin and specific prostate marker: Ntouroupi et al (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008), Thalgott et al (Detection of circulating tumor cells in different stages of prostate cancer, J Cancer Res Clin Oncol 139, 2013), Stott et al (Isolation and Characterization of Circulating Tumor Cells from Patients with Localized and Metastatic Prostate Cancer, Science Translational Medicine, Vol. 2, 2010), Scher et al (Circulating tumour cells as prognostic markers in progressive, castration-resistant prostate cancer: a reanalysis of IMMC38 trial data, The Lancet, Oncology, Vol. 10, 2009), Bennet et al (The Fas Counterattack In Vivo: Apoptotic Depletion of Tumor-Infiltrating Lymphocytes Associated with Fas Ligand Expression by Human Esophageal Carcinoma, The Journal of Immunology, Vol. 160, 1998), Ihlaseh-Catalano (STEAP1 protein overexpression is an independent marker for biochemical recurrence in prostate carcinoma, Histopathology, Vol 63, 2013), Gomes et al (STEAP1 is overexpressed in prostate cancer and prostatic intraepithelial neoplasia lesions, and it is positively associated with Gleason score, Urologic Oncology: Seminars and Original Investigations, Vol. 32, 2014), and Kumamto et al (Immunohistochemical detection of amelogenin and cytokeratin 19 in epithelial odontogenic tumors, Oral Diseases, Vol. 7, 2001) review known, established, and routine laboratory methods for immunoassays identifying the presence of prostate-specific markers, STEAP1, CD45, and cytokeratin’s, in CTCs, DAPI staining of CTCs using tyramide signal amplification (TSA) and determining cancer diagnosis or progression. Routine data gathering, in order to observe a natural phenomenon/natural principle, does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art to observe the natural phenomenon/natural principle. Additionally, routine data gathering fails to narrow the scope of the claims, such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of identifying natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply to it any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
In regards to the 019 Prong Two argument: Prong Two of Step 2A asks the question: does the claim recite additional elements that integrate the judicial exception into a particular application? Contrary to arguments, Examiner maintains the answer to Prong Two of Step 2A is no. Applicants have not persuasively argued that the claims method apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
Contrary to arguments, the claimed steps of identifying levels of CTCs and the expression of cytokeratin and specific prostate markers are known in the art for measuring and observing naturally occurring CTCs, as discussed above. 
The claims do not:
apply or use the judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
apply the judicial exception with, or by use of, a particular machine, 
effecting a transformation or reduction of a particular article to a different state or thing; 
improve the functioning of a computer, or provide an improvement to any other technology or technical field; or 
apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the section – see MPEP 2106.05(e)
Thus, the claimed methods do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and the answer to the Prong Two of Step 2A is no. 
Applicants argue that the instant application solves an important problem in the field of cancer medicine: the problem of identifying prostate cancer – one of the most abundant cancers in men – using low-abundance CTCs. The Applicant argues that the instant application has solved the problem by analyzing the patient’s CTCs, identifying the presence of certain cancer-specific markers on the CTCs, and diagnosing a patient without the need for invasive and painful biopsies. Applicants argue that the improvement allows much more sensitive and more accurate cancer detection and monitoring. Applicant further argues that in the 2019 PEG it expressly clarifies that “Revised step 2a does not evaluate whether an additional element is well-understood, routine, conventional activity so a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement of Section 101. Applicants argue that the that similar to the binding holding in Rapid Litin Mgmt v CellzDirect, applicant has discovered a “new and improved way” of assessing a particular type of cancer risk. Applicants argue that this is not simply an observation or detection of a natural phenomenon but rather the claims are directed to a new and useful method and therefore should be found eligible precisely as the claims in CellZDirect were found eligible.
Applicants arguments have been considered but are not persuasive. The claims do not recite an improvement over the field of cancer medicine in terms of identifying CTCs. As stated above, the state of the art at the time of filing was that such identifying presence of circulating tumor cells (CTCs) in a blood sample that express cytokeratin and a prostate-specific marker and determining a cancer diagnosis, and grading the cancer diagnosis were already known. Thus, considering the claims as whole and the state of the art at the time of filing, the claimed methods to not recite an improvement over the technological field of CTC detection. 
MPEP 2106.05(e) discusses examples of what are and are not considered improvements in technology or technical fields. 
However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Inti v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examples that the courts have indicated may not be sufficient to show an
improvement to technology include:
ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082- 83, 1088 (Fed. Cir. 2017)
In the instant case, the claims recite well-known standard laboratory techniques and reagents to detect identifying presence of circulating tumor cells (CTCs) in a blood sample that express cytokeratin and a prostate-specific marker and determining a cancer diagnosis, and grading the cancer diagnosis. The claims, as a whole, do not recite improved method or technology over what is known in the art at the time of filing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, and 19-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al (2013) (US20130143237A1, Publication Date: 06/06/2013), in view of Ntouroupi et al (2008) (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008). 
Atwal teaches a method for diagnosing prostate cancer in a test subject using circulating tumor cells (CTCs) comprising: a) obtaining CTCs from the blood samples taken from the test subject, without enrichment of the CTCs, b) contacting the composition comprising CTCs with an antibody with a prostate-specific marker, STEAP1, a CD45 antibody, and an antibody that specifically binds to cytokeratin, c) staining the CTCs with DAPI, and d) identifying CTCs comprising the DAPI stain and bound antibody with an amplification type detection method. Atwal teaches wherein presence of CTCs that express cytokeratin and prostate-specific marker and exhibit staining without CD45 expression is predictive of having prostate cancer in the test subject. Atwal teaches that the anti-STEAP-1 antibody is 15A5, produced by a hybridoma cell having a microorganism deposit number of PTA-12259, wherein it binds to STEAP-1 with a KD of 1000 nM or less. Atwal further teaches determining expression level of STEAP1, prostate specific marker, on the cancer cells and determining grading the cancer cell based on their expression levels and determining the percentage of the cancer cells in each grade. Atwal further teaches calculating a grade score for each grade by multiplying the percentage of the cancer cells with a unique grade number representative of the expression level of STEPA1, and summing up all the grade scores to obtain a H score, wherein the H score is indicative of the stage of the prostate cancer in the subject. Atwal further teaches that 3 may be assigned to a high level, 2 assigned to medium grade level and 1 may be assigned to a low-level grade.
Atwal teaches the method above, wherein the cancer cells are identified from the blood sample with a capturing composition comprising a ligand that specifically binds to cancer cells of epithelial origin, wherein the ligand is an antibody that specifically binds to an epithelial antigen expressed on cancer cells, such as Epithelial Cell Adhesion Molecule (EpCAM). Atwal also teaches that the identified cancer cells are enriched in a cell fraction separated from the blood sample, wherein the cell fraction is separated under a magnetic field. Atwal also teaches that the ligand in the capturing composition is coupled to a magnetic particle and that the ligand comprises an EpCAM antibody. Atwal teaches that the magnetic particle comprises a colloidal magnetic particle or a colloidal magnetic nanoparticle. Atwal also teaches that the anti-STEAP-1 antibody, anti-CD45 antibody, and/or the anti-cytokeratin antibody are conjugated with detectable labels. Lastly, Atwal teaches the method above, wherein DAP1, STEAP1, CD45 and cytokeratin signals are detected using FACS or immunohistochemistry (“IHC”) 
(0007-0013, 0017, 0046, 0058; 0066-0072, 0081, 0082, 0088-0092, 0097-0098, 0142; Claims 1-26) 
	However, Atwal does not teach the method of detecting the DAPI stain and bound antibody with a tyramide signal amplification (TSA) protocol to enhance signal. 
	Ntouroupi teaches a method of detecting circulating tumor cells in the blood, wherein the CTCs were labeled with antibodies against cytokeratin’s, EpCAM, or an anti-prostate specific antigen. Ntouroupi teaches staining with DAPI and detecting the DAPI and stained antibodies with tyramide signal amplification (TSA) protocol to enhance signal. Ntouroupi teaches that tyramide signal amplification results in increased sensitivity of detection and stronger signals and renders the signals more stable. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect the DAPI stain and bound antibody with a tyramide signal amplification protocol. One would have been motivated to and have a reasonable expectation of success because: 1) Atwal teaches detection of the stains of CTCs stained with DAPI using a variety of amplification methods, 2) Ntouroupi teaches the staining of CTCs using DAPI and amplified using tyramide signal amplification, and 3) Ntouroupi teaches the efficacy and sensitivity of this protocol when used for this method. 
Response to Arguments
Applicant argues that the amended claims that include “obtaining a composition comprising CTCs from a blood sample taken from the test subject, without enrichment of the CTCs” are not taught in prior art. Applicant argues that the prior art presented in previous Office Action does not imply motivation to select those references and combine them to arrive at the claimed invention. Applicants argue that that Atwal uses CellSearch® system for initial identification and enrichment of epithelial cells followed by immunofluorescence detection and that signal amplification is not performed by TSA or any other means in Atwal. 
Applicants arguments have been considered but are not persuasive. Applicants amendments of adding a step obtaining CTCs without enrichment of the sample is taught by Atwal. Atwal teaches in paragraph [0066] that “in certain embodiments, the identified cancer cells are not separated or enriched from the other components in the sample. For example, a blood sample, e.g. a serum sample, may be loaded to a slide, identified with a capturing composition, and without any separation or enrichment operations, the sample may be further contacted with other reagents.” In regards to the argument of Atwal not teaching TSA, the deficiencies of Atwal in regards to not teaching TSA protocol was remedied by Ntouroupi. It is the combination of Atwal and Ntouroupi which made up the state of the art with regard to the claimed invention.  As stated above teaches a method of detecting circulating tumor cells in the blood, wherein the CTCs were labeled with antibodies against cytokeratin’s, EpCAM, or an anti-prostate specific antigen and further teaches staining with DAPI and detecting the DAPI and stained antibodies with tyramide signal amplification (TSA) protocol to enhance signal. Ntouroupi teaches that tyramide signal amplification results in increased sensitivity of detection and stronger signals and renders the signals more stable. Atwal and Ntouroupi teach the detection of CTCs using DAPI and amplified methods, whereas Ntouroupi specifically teaches TSA. As stated above in the rejection, one of ordinary skill in the art would have combined the known methods since Atwal teaches various amplification methods.  
Applicant argues that the claim methods is using the TSA protocol to detect the anti-STEAP1 signal and that the claimed methods led to the identification of seven STEAP-1 positive patients that were falsely identified as STEAP-1 negative using the non-amplification protocol in a cohort of 36 cancer patients. Applicants argue that that the TSA protocol led to detection of STEAP1 signal that led to the discovery of false-negative STEAP1 in 36 patients and references figure 10 (paragraph 00152). Figure 10 demonstrates patient case studies where treatment with the STEAP-1 ADC results in a decrease in both total CTCs/mL and STEAP+CTC counts. 
Applicant argues that satisfactory detection of STEAP-1 expression and a sufficiently strong correlation with the immunohistochemistry assay is achieved by methods comprising cell enrichment as initial step and that Atwal does not recognize the problem that enrichment of CTCs causes a loss of sample quality and introduces inaccuracies in the result. Applicant argues that the prior art a person having ordinary skill in the art would not have been motivated to remove or make optional the cell enrichment step of Atwal, or to introduce a TSA protocol to a diagnostic method involving the detection of circulating tumor cells (CTCs) and that Ntouroupi does not cure the deficiencies of Atwal. 
Applicants arguments have been considered but are not persuasive. The art cited in the rejection provides both motivation and reasonable expectation of success to utilize the TSA protocol and lead to enhanced signaling and detection of labeled CTCs. As stated in the rejection, Ntouroupi teaches that tyramide signal amplification results in increased sensitivity of detection and stronger signals and renders the signals more stable.  Although Applicants argue that enrichment of CTCs causes loss of sample quality, Atwal teaches practicing the method without enrichment of CTCs, as stated in the rejection above, therefore meets this claim limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, and 19-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9,632,091 B2, in view of Ntouroupi et al (2008) (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a method for diagnosing prostate cancer in a test subject comprising obtaining a blood sample comprising cells of epithelial origin, and contacting the cells with an anti-STEAP1 antibody, an anti-CD45 antibody, and a cytokeratin antibody, and diagnosing the patient with prostate cancer when the presence of STEAP1 on the cancer cells is detected. 
The U.S. Patent claims are as followed: 
1. A method for diagnosing prostate cancer in a test subject, comprising:
a) obtaining a blood sample comprising cancer cells of epithelial origin from the test subject;
b) contacting the cancer cells of epithelial origin with an anti-STEAP1 antibody that specifically binds to the STEAP1 prostate-specific marker with a KD of ≦1000 nM;
c) detecting whether STEAP1 is present on the cancer cells of epithelial origin by contacting the blood sample with an antibody that specifically binds to the STEAP1 prostate-specific marker antibody and detecting binding between STEAP1 and the antibody that specifically binds to the STEAP1 prostate-specific marker; and
d) diagnosing the patient with prostate cancer when the presence of STEAP1 on the cancer cells of epithelial origin is detected;
wherein the anti-STEAP-1 antibody is 15A5, produced by a hybridoma cell having a microorganism deposit number of PTA-12259, and
wherein the detecting is by a method based on immunofluorescent microscopy, flow cytometry, fiber-optic scanning cytometry, or laser scanning cytometry.
2. The method of claim 1, further comprising determining the amount of the cancer cells that express the prostate-specific marker, wherein such amount is predictive of the stage of prostate cancer in the test subject.
3. The method of claim 1, further comprising determining the expression level of the prostate-specific marker on the cancer cells.
4. The method of claim 1, further comprising grading the cancer cells based on their expression level of the prostate-specific marker, and determining the percentage of the cancer cells in each grade.
5. The method of claim 1, wherein the cancer cells are identified from the blood sample with a capturing composition comprising a ligand that specifically binds to cancer cells of epithelial origin.
6. The method of claim 5, wherein the ligand is an antibody that specifically binds to an epithelial antigen preferentially expressed on cancer cells.
7. The method of claim 5, wherein the identified cancer cells are enriched in a cell fraction separated from the blood sample.
8. The method of claim 7, wherein the cell fraction is separated under a magnetic field.
9. The method of claim 8, wherein the ligand in the capturing composition is coupled to a magnetic particle.
10. The method of claim 1, wherein the anti-STEAP-1 antibody is conjugated with a first detectable label.
11. The method of claim 1, wherein the cancer cells are identified with one or more reagents that allow detection of cancer cells of epithelial origin.
12. The method of claim 11, wherein the reagents comprise a ligand that specifically binds to a cytokeratin, and wherein the ligand is optionally conjugated with a second detectable label.
13. The method of claim 12, wherein the reagents further comprise a dye that differentiates cells from non-cell components.
14. The method of claim 13, wherein the dye is 4′,6-diamidino-2-phenylindole (DAPI).
15. The method of claim 14, wherein the reagents further comprise a ligand that specifically binds to a leukocyte marker, and wherein the ligand is optionally conjugated with a third detectable label.
16. The method of claim 15, wherein the ligand to a leukocyte marker is a CD45 antibody.
However, the U.S. Patent does not claim the method of detecting the DAPI stain and bound antibody with a tyramide signal amplification (TSA) protocol to enhance signal. 
	Ntouroupi teaches a method of detecting circulating tumor cells in the blood, wherein the CTCs were labeled with antibodies against cytokeratin’s, EpCAM, or an anti-prostate specific antigen. Ntouroupi teaches staining with DAPI and detecting the DAPI and stained antibodies with tyramide signal amplification (TSA) protocol to enhance signal. Ntouroupi teaches that tyramide signal amplification results in increased sensitivity of detection and stronger signals and renders the signals more stable. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect the DAPI stain and bound antibody with a tyramide signal amplification protocol in the method claimed by the US Patent. One would have been motivated to and have a reasonable expectation of success because: 1) the U.S. Patent claims detection the stains of CTCs stained with DAPI, 2) Ntouroupi teaches the staining of CTCs using DAPI and amplified using tyramide signal amplification, and 3) Ntouroupi teaches the efficacy and sensitivity of this protocol when used for this method. 
Response to Arguments
Applicant argues that the claims are not rendered obvious by US Patent 9,632,091 and Ntouroupi for the reasons discussed above in the 35 U.S.C. 103 rejection. 
Applicants arguments have been considered and are not persuasive for the reasons set forth above in the 35 U.S.C. 103 rejection. 
All other objections and rejections cited in Office Action mailed 6/7/2022 are hereby withdrawn in view of amendments. 
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/Primary Examiner, Art Unit 1642